— Appeal from an award of the State Industrial Board for disability compensation. Claimant was employed as a pump man in the employer’s milk plant. On November 6, 1936, while engaged in this occupation, he slipped and fell against the frame of a tank, receiving a chest injury which resulted in a hemothorax. He failed to file a claim within the statutory period. The sole question presented is whether the employer made advance payments to him and is thereby barred from raising the issue of his failure to file a claim within the proper period. On this issue it appears that claimant was attended and treated by the employer’s physician from twenty-five to forty times, Moreover, there is testimony from which an inference may reasonably be drawn that both the employer and the physician knew that claimant had sustained an accidental injury. After his *824return to employment claimant was given light work although paid his regular salary. These facts are sufficient to' sustain a finding that claimant received advance compensation. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Bliss, Heffernan, Schenck and Foster, JJ.